                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION

N.J., by his next friend,                )
      KELLY JACOB, et.al.                )
                                         )
       Plaintiffs,                       )         CIVIL ACTION FILE NO.
                                         )
v.                                       )         20-CV-227
                                         )
DAVID SONNABEND,                         )
Individually and in his official         )
Capacity as Associate Principal of       )
Shattuck Middle School, et.al.           )
Defendants.                              )

         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
              MOTION FOR JUDGMENT ON THE PLEADINGS

     Defendants have filed a joint Motion for Judgment on the Pleadings [Doc. 14]

in the consolidated case. They assert that none of the shirts at issue in this case are

protected speech. They do not argue, however, that, even if the shirts are protected

speech, the shirts can be restricted in a school setting. They also do not argue

against Plaintiffs’ procedural due process claims.

     Plaintiffs will show that the shirts at interest are protected and, even if they are

not, Plaintiffs’ procedural due process claims remain intact.



                                             −1−




         Case 1:20-cv-00227-WCG Filed 08/27/20 Page 1 of 8 Document 18
    Plaintiffs R.N. and K.S. have been dropped as parties in this case. Doc. 17. .

Consequently, the claims peculiar to them, including the claims regarding the “Pew

Professional” shirt and the “K.S. Smith & Wesson Shirt” are no longer live.

Plaintiffs will focus, therefore, on the remaining shirts in the case.

    Plaintiff N.J. is a student at Shattuck Middle School in the Neenah School

District. He has been told he is prohibited from wearing two shirts, the “N.J. Smith

& Wesson T-shirt” and the “Patriot Sweatshirt.”

    Plaintiff A.L. is a student at Kettle Moraine High School, where he has been

told he may not wear the “WCI Shirt.”

    Defendants claim that none of these shirts is speech protected by the First

Amendment. Plaintiffs will discuss each shirt in turn.

    The N.J. Smith & Wesson T-Shirt bears the words “Smith & Wesson

Firearms—Made in the USA Since 1852”, the logo of the Smith and Wesson

company and an image of a revolver. Defendants complain that the N.J. Smith &

Wesson T-Shirt “merely contain[s] an isolated picture of a gun with a logo or

advertisement. [It does] not convey any significant message or idea and [is] not

deserving of First Amendment protection.”



                                           −2−




         Case 1:20-cv-00227-WCG Filed 08/27/20 Page 2 of 8 Document 18
      It is clear, however, that the N.J. Smith & Wesson T-Shirt is commercial

speech, in that it advertises one of the leading firearms manufacturers in the nation.

Commercial speech does indeed receive First Amendment protection, even if not

the same degree of protection as other forms of speech. Central Hudson Gas &

Electric Corp. v. Public Service Commission, 447 U.S.557, 100 S.Ct. 2343, 6 L.Ed.

2d 341 (1980). The Supreme Court and the 7th Circuit have applied a four-part test

to determine if government restrictions on commercial speech withstand First

Amendment scrutiny: 1) the speech must be truthful and not misleading; 2) the

restrictions must seek to implement a substantial government interest; 3) the

restrictions must directly advance that interest; and 4) the restrictions must reach no

further than necessary to accomplish the objective. Lavey v. City of Two Rivers,

171 F.3d 1110 (7th Cir. 1999) citing Central Hudson.

      As the moving party, Defendants bear the burden of proving that the N.J.

Smith & Wesson T-Shirt fails the Central Hudson test. Plaintiffs will show that

Defendants failed to meet their burden. First, Defendants have not alleged that any

aspect of the N.J. Smith & Wesson T-Shirt is not truthful or is misleading. Indeed,

only one factual statement is made on the shirt, pertaining to the age of the

company and the origin of its products. The first sentence of the “History” section

of the Wikipedia entry for Smith & Wesson states, “Horace Smith and Daniel B.

                                          −3−




        Case 1:20-cv-00227-WCG Filed 08/27/20 Page 3 of 8 Document 18
Wesson founded the Smith & Wesson Company in Norwich, Connecticut in 1852

to develop the Volcanic rifle.”   https://en.wikipedia.org/wiki/Smith_%26_Wesson.   It appears

the claim of the age of the company and the origin of its products is truthful and

not misleading.

      For the second prong of the test, again, Defendants failed to make any effort

to meet their burden. Indeed, they did not propose any government interest in

restricting the wearing of the shirt. Even if they had, however, it would be

inappropriate to dissect that interest in a motion for judgment on the pleadings,

without the benefit of evidence or discovery.

      For the third prong, Defendants also fail. Not having provided a substantial

government interest, they cannot have shown how their restrictions advance that

interest. Nor could they, in a motion for judgment on the pleadings.

      Finally, Defendants also fail the fourth prong. They have not shown how

their restrictions are tailored to reach no further than necessary to reach their

objectives, nor can they. Again, at this stage of the proceeding, they cannot show

how their restrictions are tailored at all, they have not shown what their objectives

are, and they cannot show how the restrictions go no further than necessary.




                                            −4−




        Case 1:20-cv-00227-WCG Filed 08/27/20 Page 4 of 8 Document 18
      In sum, Defendants have failed to show in any meaningful way why the N.J.

Smith & Wesson T-Shirt is not protected by the First Amendment.

      The WCI Shirt also contains speech that is at least akin to commercial

speech (except that Wisconsin Carry, Inc. is a non-profit corporation), at least on

the front. The reverse side of the shirt, however, contains additional information:




                                         −5−




        Case 1:20-cv-00227-WCG Filed 08/27/20 Page 5 of 8 Document 18
First, it contains the URL for Wisconsin Carry, Inc.’s web site. Stating an

organization’s URL clearly conveys a succinct idea – how to find that

organization’s web site. The reverse side also contains a citation to the Wisconsin

Constitution (“The people have the right to keep and bear arms for security,

defense, hunting, recreation or any other lawful purpose. Article 1 Sec. 25”)

When used in the context of promoting citizen possession and use of arms, this is

political speech. It is not subject to the Central Hudson test and deserves the

highest of First Amendment protections. Given that Defendants failed in any way

to justify suppressing political speech, their claim as to the WCI Shirt fails.

      Lastly, there is the Patriot Shirt. The Patriot Shirt actually contains two full

English sentences, “I’m a patriot” and “Weapons are part of my religion.”

Moreover, it says “2/A”, an obvious reference to the Second Amendment and

“17/76”, an even more obvious reference to the year of the nation’s founding.

      Defendants feign ignorance at what the message of the Patriot Shirt possibly

could be. Notably, however, they gloss over the words, “I’m a patriot.” It is of

course self-evident what the words “I’m a patriot” mean, especially in the context

of references to the nation’s founding and the Bill of Rights. Defendants also

ignore the “2/A” and “17/76” portions, and focus entirely on “Weapons are part of

my religion” and naively (or obtusely) ask, “Is N.J. attempting to connote that he
                                          −6−




        Case 1:20-cv-00227-WCG Filed 08/27/20 Page 6 of 8 Document 18
uses weapons as part of religious ceremonies or that he worships weapons like a

deity?”

      Defendants also lose sight of the fact that, “a narrow, succinctly articulable

message is not a condition of constitutional protection.” Hurly v. Irish-American

Gay, Lesbian & Bisexual Group of Boston, 515 U.S. 557, 569 (1995).

      The shirts at issue all contain speech which, at least at this stage of the

proceeding, are protected by the First Amendment.

      Defendants next argue that Plaintiffs’ substantive due process claims merge

with their First Amendment arguments. If Plaintiffs had made substantive due

process claims, Defendants might be correct. But Plaintiffs made procedural due

process claims. The due process claim in the Kettle Moraine case is “By not

providing Plaintiffs with objective criteria for knowing what clothing is prohibited,

Defendant is denying Plaintiffs due process.” Kettle Moraine case, Doc. 10, ¶50.

The due process claim in the Neenah case is “By not providing Plaintiff with

objective criteria for knowing what clothing is prohibited, Defendant is denying

Plaintiff due process.” Neenah case, Doc. 1, ¶ 40.

      Being punished for violating a vague standard and not knowing objectively

how to obey the law/rule is the quintessential due process violation. FCC v. Fox

                                          −7−




          Case 1:20-cv-00227-WCG Filed 08/27/20 Page 7 of 8 Document 18
Television Stations, Inc., 132 S.Ct. 2307, 2317, 183 L.Ed.2d 234 (2012)

(“[P]unishment fails to comply with due process if the statute or regulation under

which it is obtained fails to provide a person of ordinary intelligence fair notice of

what is prohibited….”) The Plaintiffs in the present case all complain that the

school rules at issue are so vague that they are not on notice of what is prohibited.

Because Defendants have failed to make any arguments at all for judgment on the

pleadings of Plaintiffs’ due process claims, those claims cannot be the subject of

the Motion.

Conclusion

      For the foregoing reasons, Defendants’ Motion for Judgment on the

Pleadings must be denied.

                                        JOHN R. MONROE,
                                            /s/ John R. Monroe
                                        John R. Monroe
                                         John Monroe Law, P.C.
                                         156 Robert Jones Road
                                         Dawsonville, GA 30534
                                         Telephone: (678) 362-7650
                                        jrm@johnmonroelaw.com
                                        State bar # 01021542

                                        ATTORNEYS FOR PLAINTIFF




                                          −8−




        Case 1:20-cv-00227-WCG Filed 08/27/20 Page 8 of 8 Document 18
